       Case: 1:19-cv-05837 Document #: 1 Filed: 08/29/19 Page 1 of 4 PageID #:1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS


 GEORGE CHIN,

                                 Plaintiff,                    Docket No. 1:19-cv-5837

         - against -                                           JURY TRIAL DEMANDED

 FDRLST MEDIA, LLC

                                 Defendant.


                                          COMPLAINT

        Plaintiff George Chin (“Chin” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant FDRLST Media, LLC (“FDRLST” or “Defendant”)

hereby alleges as follows:

                                  NATURE OF THE ACTION

        1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of singer and songwriter Madonna, owned and registered by Chin, a

professional photographer. Accordingly, Chin seeks monetary relief under the Copyright Act of

the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

        2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        3.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in Illinois.
       Case: 1:19-cv-05837 Document #: 1 Filed: 08/29/19 Page 2 of 4 PageID #:1




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Chin is a professional photographer in the business of licensing his photographs to

online and print media for a fee having a usual place of business at 11 Vicarage Close, Northaw,

Potters Bar EN6 4NY United Kingdom

       6.      Upon information and belief, FDRLST is a domestic limited liability company

duly organized and existing under the laws of the State of Delaware, with a place of business at

6160 N. Cicero Avenue, Suite 410, Chicago, IL 60646. At all times material, hereto, FDRLST

has owned and operated a website at the URL: www.TheFederalist.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Chin photographed singer and songwriter Madonna (the “Photograph”). A true

and correct copy of the Photograph are attached hereto as Exhibit A.

       8.      Chin is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-107-384.

       B.      Defendant’s Infringing Activities

11.    FDRLST ran an article on the Website entitled Fear, Loathing, And The Great American

Yoga Pants Panic. See: https://thefederalist.com/2015/02/16/fear-loathing-and-the-great-

american-yoga-pants-panic/. The article featured the Photograph. A true and correct copy of the

article and a screenshot of the Photograph on the Website are attached hereto as Exhibit B.
        Case: 1:19-cv-05837 Document #: 1 Filed: 08/29/19 Page 3 of 4 PageID #:1




        12.    FDRLST did not license the Photograph from Plaintiff for its article, nor did

FDRLST have Plaintiff’s permission or consent to publish the Photograph on its Website.

        13.    Plaintiff first discovered the use of the Photograph on the Website in August

2019.

                                CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST FDRLST)
                                (17 U.S.C. §§ 106, 501)

        14. Plaintiff incorporates by reference each and every allegation contained in Paragraphs

1-13 above.

        15. FDRLST infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. FDRLST is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

        16.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        17.    Upon information and belief, the foregoing acts of infringement by FDRLST have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

        18.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:

        1.     That Defendant FDRLST be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;
      Case: 1:19-cv-05837 Document #: 1 Filed: 08/29/19 Page 4 of 4 PageID #:1




       2.     Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits, gains or

              advantages of any kind attributable to Defendant’s infringement of Plaintiff’s

              Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 29, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York
                                                            Tel: 516-233-1660
                                                            RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff George Chin
